DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/27/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-8, 11-18, 20, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of operating a wearable heads-up display (“WHUD”), wherein the WHUD comprises a light source, a light guide, guide and an incoupler carried by the light guide, the method comprising: directing, by a relay optic, a first beam and a second beam towards the incoupler; directing, by the incoupler, at least a portion of the first beam and at least a portion of the second beam into the light guide; internally reflecting, by the light guide, the portion of the first beam and the portion of the
second beam to form a first reflected beam and a second reflected beam respectively, the first reflected beam incident upon a reflective surface of at least one of the incoupler and the light guide at a first bounce position and the second reflected beam incident upon the reflective surface of at least one of the incoupler and the light guide at a second bounce position, the first beam having a first incoupling loss based on the first bounce position and the second beam having a second incoupling loss based on the second bounce position,  the prior art fails to teach or reasonably suggest,  that the first incoupling loss comprising a first lost portion of the first beam that is directed out of the light guide by the incoupler, and the second incoupling loss comprising a second lost portion of the second beam that is directed out of the light guide by the incoupler; and adjusting a beam characteristic of at least one of the first beam and the second beam to control a difference between the first incoupling loss and the second incoupling loss, in combination with the other limitations of claim 1.
Claims 4-8, 10, 21 are dependent on claim 1, and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 2 is allowable over the prior art of record for at least the reason that even though the prior art cited discloses a method of operating a wearable heads-up display (‘WHUD7”), wherein the WHUD comprises a light guide and an incoupler carried by the light guide, the method comprising: directing, by a relay optic, a first beam and a second beam towards the incoupler; directing, by the incoupler, at least a portion of the first beam and at least a portion of the second beam into the light guide: internally reflecting, by the light guide, the portion of the first beam and the portion of the second beam to form a first reflected beam and a second reflected beam respectively, the first reflected beam incident upon a reflective surface of at least one of the incoupler and the light guide at a first bounce position and the second reflected beam incident upon the reflective surface of at least one of the incoupler and the light guide at a second bounce position,  the prior art of record fails to teach or reasonably suggest,  that the first beam having a first incoupling loss based on the first bounce position and the second beam having a second incoupling loss based on the second bounce position; adjusting a beam width of at least one of the first beam and the second beam to control a difference between the first incoupling loss and the second incoupling loss, in combination with the other limitations of claim 2.
Claim 3 is dependent on claim 2 and is allowable over the prior art of record for at least the same reasons as claim 2.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art of record discloses a wearable heads-up display (WHUD) comprising: a light source to generate an output light comprising a first beam and a second beam; a relay optic to receive the output light from the light source; a light guide; an incoupler carried by the light guide, the incoupler to receive the output light from the relay optic and direct at least a portion of the first beam and at least a portion of the second beam into the light guide, the light guide to internally reflect the portion of the first beam and the portion of the second beam to form a first reflected beam and a second reflected beam respectively, the first reflected beam incident upon a reflective surface of at least one of the incoupler and the light guide at a first bounce position and the second reflected beam incident upon the reflective surface of at least one of the incoupler and the light guide at a second bounce position, the first beam having a first incoupling loss based on the first bounce position and the second beam having a second incoupling loss based on the second bounce position,  the prior art of record fails to teach or reasonably suggest,  that the first incoupling loss comprises a first lost portion of the first beam that is directed out of the light guide by the incoupler, and wherein the second incoupling loss comprises a second lost portion of the second beam that is directed out of the light guide by the incoupler; and a controller in communication with the light source and the relay optic, the controller to: control at least one of the light source and the relay optic to adjust a beam characteristic of at least one of the first beam and the second beam to control a difference between the first incoupling loss and the second incoupling loss, in combination with the other limitations of claim 11.
Claims 12-18, 20 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872